            Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                           :   CRIMINAL NO. 12-cr-262 (JEB)
                                                    :
                 v.                                 :
                                                    :   VIOLATION:
 STANDARD CHARTERED BANK,                           :   18 U.S.C. § 371
                                                    :   (Conspiracy to Violate International
                        Defendant.                  :   Emergency Economic Powers Act)
                                                    :

                              SUPERSEDING INFORMATION

       The United States informs the Court that:

                                 GENERAL ALLEGATIONS

       At all times material to this Information:

       1.       Defendant Standard Chartered Bank (“SCB”) was a financial institution registered

and organized under the laws of England and Wales with its headquarters in London, England

(“SCB London”).

       2.       Defendant SCB was subject to oversight and regulation in the United States by the

Board of Governors of the Federal Reserve System, as well as the New York State Department of

Financial Services.

       3.       Defendant SCB conducted U.S. dollar (“USD”) clearing at SCB’s New York

branch (“SCB New York”).

       4.       Defendant SCB had branches throughout the world and conducted financial

transactions in USD at and through SCB New York and unaffiliated U.S. financial institutions in

New York and elsewhere.

       5.       Person A worked at SCB’s branch office in Dubai (“SCB Dubai”) as a Relationship

Manager from 2007 through 2014. As a relationship manager, Person A was the main point of
            Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 2 of 14



contact between the bank and numerous small and medium enterprise (“SME”) companies that

were in his or her portfolio. Person A interacted with his or her customers frequently: answering

questions, conducting research, and representing the customer’s interests to other SCB components

(e.g., the foreign exchange desk).

       6.        Person B worked at SCB Dubai from approximately 2008 to 2014, as a Treasury

Sales Manager (i.e., a foreign exchange sales manager). Person B serviced the needs of the SME

customers for SCB Dubai, including encouraging and helping to facilitate foreign exchange

transactions. Treasury Sales Managers partnered with Relationship Managers to develop customer

relationships.

       7.        Person C was an Iranian national who ordinarily resided in Iran.         Person C

controlled Company C-1 and Company C-2, both of which conducted their business operations in

Iran. Company C-1 was a customer of SCB Dubai from around December 2006 through February

2011. Company C-2 was a customer of SCB Dubai from around February 2011 through September

2011. Both Company C-1 and Company C-2 conducted USD financial transactions through their

accounts at SCB Dubai.

       8.        From in or about 2001 until 2007, Defendant SCB processed USD transactions for

a number of parties, both known and unknown to the United States, consisting of financial

institutions and other parties affiliated with Iran, Sudan, Libya, and Burma. From in or about 2007

until 2012, Defendant SCB processed USD transactions for a number of parties, both known and

unknown to the United States, consisting of SCB customers resident and/or operating in Iran.

       9.        Over the years, the United States has employed sanctions and embargos with regard

to countries, such as Iran, Sudan, Libya, and Burma. Those restrictions arose in response to

repeated support by those nations for international terror against the United States and its allies,




                                                 2
         Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 3 of 14



and, with regard to Iran, the proliferation of weapons of mass destruction.

       10.     During some or all of the time period, from in or about 2001 until 2012, financial

transactions conducted through the United States on behalf of Iranian, Sudanese, Libyan, and

Burmese financial institutions and customers were subject to sanctions by the United States.

       11.     The United States Department of the Treasury, Office of Foreign Assets Control

(“OFAC”), which is located in the District of Columbia, among other things, administers and

enforces economic and trade sanctions against certain foreign countries and entities associated

with those countries.

       12.     With regard to financial transactions involving Iran, Sudan, Libya, and Burma,

OFAC is responsible for administering regulations regarding those countries and entities and was

at all times applicable here empowered to authorize transactions with these countries and entities

through the granting of authorization, in the form of a license.

  The International Emergency Economic Powers Act and the Regulations Issued Thereunder

       13.     The International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706

(“IEEPA”), authorized the President of the United States (the “President”) to impose economic

sanctions on a foreign country in response to an unusual or extraordinary threat to the national

security, foreign policy, or economy of the United States when the President declared a national

emergency with respect to that threat. Pursuant to the authority under IEEPA, the President and

the executive branch have issued orders and regulations governing and prohibiting certain

transactions with Iran by U.S. persons or involving U.S.-origin goods.

       14.     Pursuant to 50 U.S.C. § 1705, it is a crime to willfully violate, attempt to violate,

conspire to violate, or cause a violation of any license, order, regulation or prohibition issued under

IEEPA.




                                                  3
           Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 4 of 14



The Iranian Sanctions

        15.      On March 15, 1995, the President issued Executive Order No. 12957, finding that

“the actions and policies of the Government of Iran constitute an unusual and extraordinary threat

to the national security, foreign policy, and economy of the United States,” and declaring “a

national emergency to deal with that threat.” The President followed this with Executive Order

No. 12959, issued on May 6, 1995, which imposed comprehensive trade and financial sanctions

on Iran. These sanctions prohibited, among other things, the exportation, re-exportation, sale, or

supply, directly or indirectly, to Iran or the Government of Iran of any goods, technology, or

services from the U.S. or U.S. persons, wherever located. This includes persons in a third country

with knowledge or reason to know that such goods, technology, or services are intended

specifically for supply, transshipment, or re-exportation, directly or indirectly, to Iran or the

Government of Iran. On August 19, 1997, the President issued Executive Order No. 13059,

consolidating and clarifying Executive Order Nos. 12957 and 12959 (collectively, the “Executive

Orders”). The most recent continuation of this national emergency was executed on March 12,

2019. 84 Fed. Reg. 9219 (Mar. 13, 2019). Pursuant to this authority, the Secretary of the Treasury

promulgated the Iranian Transaction Regulations (“ITRs”),1 31 C.F.R. Part 560, implementing the

sanctions imposed by the Executive Orders.

        16.      With the exception of certain exempt transactions, the ITRs prohibit, among other

things, U.S. depository institutions from servicing Iranian accounts and directly crediting or

debiting Iranian accounts. The ITRs also prohibit transactions by any U.S. person who evades or

avoids, has the purpose of evading or avoiding, or attempts to evade or avoid the restrictions

imposed under the ITRs. The ITRs were in effect at all times relevant to the conduct described


1
 Effective October 22, 2012, the Department of the Treasury renamed and reissued the ITRs as the Iranian
Transactions and Sanctions Regulations. All of the conduct at issue herein took place prior to the renaming.


                                                         4
            Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 5 of 14



below.

         17.       While the ITRs promulgated for Iran prohibited USD transactions, they contained

a specific exemption for USD transactions that did not directly credit or debit a U.S. financial

institution. This exemption is commonly known as the “U-turn exemption.”

         18.       The U-turn exemption permitted banks to process Iranian USD transactions that

began and ended with a non-U.S. financial institution, but were cleared through a U.S.

correspondent bank. In a relevant part, the ITRs provided that U.S. banks were “authorized to

process transfers of funds to or from Iran, or for the direct or indirect benefit of persons in Iran or

the Government of Iran, if the transfer…is by order of a foreign bank which is not an Iranian entity

from its own account in a domestic bank…to an account held by a domestic bank…for a [second]

foreign bank which is not an Iranian entity.” 31 CFR § 560.516(a)(l). That is, a USD transaction

to or for the benefit of Iran could be routed through the U.S. as long as a non-U.S. offshore bank

originated the transaction and the transaction terminated with a non-U.S. offshore bank. These U-

turn transactions were only permissible where no U.S. person or entity had direct contact with the

Iranian bank or customer and were otherwise permissible (e.g., the transactions were not on behalf

of a Specially Designated National, (“SDN”)).2

         19.       Effective November 10, 2008, OFAC revoked the U-turn exemption for Iranian

transactions. As of that date, U.S. depository institutions were no longer authorized to process

Iranian U-turn payments.




2
  OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on behalf of, OFAC
targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics traffickers designated
under programs that are not country-specific. Collectively, such individuals and companies are called Specially
Designated Nationals" or “SDNs.”


                                                             5
         Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 6 of 14



The Sudanese Sanctions

       20.     On November 3, 1997, President Clinton issued Executive Order No. 13067, which

imposed a trade embargo against Sudan and blocked all property and interests in property of the

Government of Sudan. President George W. Bush strengthened those sanctions in 2006 pursuant

to Executive Order No. 13412 (collectively, the “Sudanese Executive Orders”). The Sudanese

Executive Orders prohibited virtually all trade and investment activities between the United States

and Sudan, including, but not limited to, broad prohibitions on: (a) the importation into the United

States of goods or services from Sudan; (b) the exportation or re-exportation of any goods,

technology, or services from the United States or by a United States person to Sudan; and (c) trade-

and service-related transactions with Sudan by United States persons, including financing,

facilitating, or guaranteeing such transactions. The Sudanese Executive Orders further prohibited

“[a]ny transaction by a United States person or within the United States that evades or avoids, has

the purposes of evading or avoiding, or attempts to violate any of the prohibitions set forth in [these

orders].” With the exception of certain exempt or authorized transactions, OFAC regulations

implementing the Sudanese Sanctions generally prohibited the export of services to Sudan from

the United States.

The Libyan Sanctions

       21.     On January 7, 1986, President Ronald W. Reagan issued Executive Order No.

12543, which imposed broad economic sanctions against Libya. Executive Order No. 12544

followed one day later, which ordered the blocking of all property and interests in property

of the Government of Libya. President George H.W. Bush strengthened those sanctions in 1992

pursuant to Executive Order No. 12801. These sanctions remained in effect until September 22,

2004, when President George W. Bush issued Executive Order No. 13357, which terminated the




                                                  6
          Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 7 of 14



national emergency with regard to Libya and revoked the sanction measures imposed by the prior

Executive Orders.

The Burmese Sanctions

        22.     On May 20, 1997, President Clinton issued Executive Order No. 13047, which

prohibited both new investment in Burma by U.S. persons and U.S. persons’ facilitation of new

investment in Burma by foreign persons.

        23.     On July 28, 2003, President George W. Bush signed the Burmese Freedom and

Democracy Act of 2003 to restrict the financial resources of Burma’s ruling military junta, and

issued Executive Order No. 13310, which blocked all property and interest in property of other

individuals and entities meeting the criteria set forth in that order. President Bush subsequently

issued Executive Order Nos. 13448 and 13464, expanding the list of persons and entities whose

property must be blocked. Executive Order No. 13310 also prohibited the importation into the

United States of articles that are a product of Burma and the exportation or re-exportation to Burma

of financial services from the United States, or by U.S. persons, wherever located.             The

“exportation or re-exportation of financial services to Burma” is defined to include the transfer of

funds, directly or indirectly, from the United States.

                                     COUNT ONE
                             CONSPIRACY TO VIOLATE IEEPA
                                    (18 U.S.C. § 371)

        24.     Paragraphs 1 through 23 of the General Allegations are hereby re-alleged as if fully

set forth herein.

        25.     At various times during the period starting in or about 2001 and ending in 2007, the

exact dates being unknown to the United States, in the District of Columbia and elsewhere,

Defendant SCB, did willfully and knowingly conspire, confederate and agree with persons, both




                                                  7
           Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 8 of 14



known and unknown to the United States to commit offenses against the United States, that is, to

engage in financial transactions with entities affiliated with Iran, Sudan, Libya, and Burma, in

violation of IEEPA, and regulations and embargoes issued thereunder.

          26.    A purpose of the conspiracy was to undertake a variety of financial transactions on

behalf of financial institutions and other parties affiliated with countries sanctioned by the United

States.

          27.    A further purpose of the conspiracy was to process payments on behalf of

sanctioned customers without reference to the payments’ origin.

          28.    It was part of the conspiracy that the Defendant eliminated payment data that would

have revealed the involvement of sanctioned countries and used alternative payment methods to

mask the involvement of sanctioned countries.

                                               OVERT ACTS

          29.    In furtherance of the conspiracy and to achieve the objects and purposes thereof,

the Defendant and co-conspirators, both known and unknown to the United States, committed and

caused to be committed, in the District of Columbia and elsewhere, the following overt acts, among

others:

                 a. SCB London provided specific instructions to its customer, the Central Bank of

                     Iran (“CBI”), to omit its unique SWIFT code in one field of its payment

                     messages and to place SCB London’s SWIFT code in another field to conceal

                     the payments’ origin.3 In the instances in which the CBI failed to insert SCB

                     London’s SWIFT code in the payment messages, SCB London's payment


3
  SWIFT is the Society for Worldwide Interbank Financial Telecommunications which is the International system to
transmit payment messages with other financial institutions around the world, including U.S. correspondent banks.
SWIFT messages contain various informational fields. A SWIFT code is a unique reference name identifying each
financial institution.


                                                        8
Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 9 of 14



       processing staff did so manually.

    b. In 2004, SCB London opened additional USD accounts for five Iranian banks -

       Bank Melli, Bank Sepah, Persia International Bank, Bank Saderat, and Bank

       Mellat.

    c. SCB London processed payment messages for these Iranian customers in which

       the incoming message contained SCB London’s SWIFT code in field 52 (the

       ordering institution field), and the SCB London employees replaced the code in

       the payment messages with a “.” in the outgoing message. SCB London also

       received payment messages from these Iranian customers in which field 52

       included a reference to an Iranian bank or was blank, both of which would have

       automatically populated an Iranian reference in the outgoing message to the

       United States. SCB London employees inserted a “.” in the outgoing message

       to the United States.

    d. SCB Dubai conducted Iranian business for both Iranian banks and Iranian

       corporate customers.    To process these transactions, SCB Dubai received

       incoming payment instructions as either SWIFT payment messages or payment

       orders. SCB Dubai then typically processed the transactions as cover payments.

       The first SWIFT message, a MT103, was a payment message to a non-U.S.

       bank informing them of an incoming USD payment on behalf of the Iranian

       customer; the second SWIFT message, a MT202, was a cover payment sent to

       SCB New York for processing. The cover payment messages sent to New York

       did not contain any references to the Iranian origin of the payments.

    e. Although a majority of the payments may have complied with the U-Turn




                                    9
         Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 10 of 14



                    exemption in the ITRs then in effect, SCB employees omitted references to Iran

                    in payment messages sent to the United States to ensure that SCB New York

                    and unaffiliated U.S. financial institutions could not identify the Iranian origin

                    of the transactions.

                f. In addition to the business with Iran, SCB conducted business involving other

                    sanctioned Countries, including Libya, Sudan, and Burma, primarily from SCB

                    London and SCB Dubai. Most of these payments were processed using the

                    “cover payment method,” which had the effect of removing all references to the

                    sanctioned entities.

  (Conspiracy to Violate IEEPA, in violation of Title 18, United States Code, Section 371)

                                     COUNT TWO
                             CONSPIRACY TO VIOLATE IEEPA
                                    (18 U.S.C. § 371)

        30.     Paragraphs 1 through 23 of the General Allegations are hereby re-alleged as if

fully set forth herein.

        31.     At various times during the period starting in or about 2007 and ending in or about

2011, in the District of Columbia and elsewhere, Defendant SCB did willfully and knowingly

conspire, confederate and agree with persons, both known and unknown to the United States, to

commit offenses against the United States, that is, to engage in financial transactions through the

United States with entities resident and/or operating in Iran, in violation of IEEPA, and

regulations and embargoes issued thereunder.

        32.     SCB, acting through Persons A and B, willfully conspired with several people and

entities to help Iran-connected customers of SCB Dubai conduct USD transactions and to cause

United States financial services to be exported to Iran. Persons A and B helped Iranian nationals




                                                 10
        Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 11 of 14



located in Dubai open commercial bank accounts at SCB Dubai, with knowledge that in some

instances the commercial bank accounts were fronts for Iranian businesses. Persons A and B also

helped Iranian nationals operating such accounts to conduct USD financial transactions and to

facilitate the transfer of USDs to Iranian entities. Persons A and B engaged in this conduct in the

scope of their employment with SCB, and their intent was, at least in part, to generate revenue for

SCB and to maintain their employment with SCB Dubai.

       33.      One of the Iran-connected customers of SCB Dubai was Person C, who operated

business accounts on behalf of Company C-1 and Company C-2. Person A was the relationship

manager for Person C’s business accounts from approximately 2007 through 2011. Person B

helped facilitate foreign currency transactions, including in USDs, for Person C’s business

accounts from approximately 2008 through 2011. Person A and Person B both knew that Person

C’s business organizations operated from Iran and conducted USD transactions for the benefit of

Iranian entities. At no time did SCB or its co-conspirators apply for, receive, or possess a license

or authorization from OFAC for USD financial transactions on behalf of Company C-1 and

Company C-2.

                                          OVERT ACTS

       34.      In furtherance of the conspiracy and to achieve the objects and purposes thereof,

the Defendant and its co-conspirators, both known and unknown to the United States, committed

and caused to be committed, in the District of Columbia and elsewhere, the following overt acts,

among others:

                a. Between in or about November 2007 and August 2011, Person A and Person B

                   counseled Person C on ways to structure financial transactions that would not

                   raise suspicion of an Iran connection or other illegality.




                                                 11
        Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 12 of 14



               b. Between in or about November 2007 and August 2011, Person A and Person B

                   provided false and misleading information in order to disguise the Iranian

                   connections of Person C and his companies. When other financial institutions

                   rejected payment requests from SCB on behalf of Company C-1 and Company

                   C-2, Person A and Person B helped conceal Iranian connections through lies

                   and omissions.

               c. Person A and Person B helped Person C open a new business account for

                   Company C-2 so that Person C could continue conducting USD transactions,

                   after SCB exited its banking relationship with Company C-1 in February 2011

                   based on numerous payment request rejections due to Iran sanctions concerns.

               d. Company C-1 and Company C-2 successfully conducted approximately 9,500

                   USD financial transactions through SCB from 2007-2011, while conspiring

                   with Person A and Person B. These transactions involved the movement of

                   approximately $240 million through the U.S. financial system.

   (Conspiracy to Violate IEEPA, in violation of Title 18, United States Code, Section 371)

                                FORFEITURE ALLEGATION

       35.     Upon conviction for the offenses alleged in Counts One and Two, Defendant

SCB, shall forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), all property, real and personal,

that constitutes or is derived from proceeds traceable to the commission to the offense, including

but not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of said offense.

       36.     If any of the above-described forfeitable property, as a result of any act or




                                                12
         Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 13 of 14



omission of the defendant:

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property that cannot be divided without

                   difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant up to the value of the forfeitable property

described above.

   (Criminal Forfeiture, pursuant to Title 18, United States Code 981(a)(1)(c), Title 28,
   United States Code, Section 2461(c), and Title 21, United States Code, Section 853(p))




                                                 13
Case 1:12-cr-00262-JEB Document 15 Filed 04/09/19 Page 14 of 14




JESSIE K. LIU
UNITED STATES ATTORNEY

ALESSIO D. EVANGELISTA
PRINCIPAL ASSISTANT UNITED STATES ATTORNEY


Pet C. Lallas
New York Bar No. 4290623
Michael J. Friedman
New York Bar No. 4297461
Assistant United States Attorneys
555 4th Street, N.W.
Washington, D.C. 20530
(202) 252-6765 (Friedman)
(202) 252-6879 (Lallas)


BRIAN A. BENCZKOWSKI
ASSISTANT ATTORNEY GENERAL

DEBORAH L. CONNOR
CHIEF, MONEY LAUNDERNG
  AND ASSET RECOVERY SECTION

                      (19U'u2
J mifer L. Win
D. .BarNo.97e105
Trial Attorney, Bank Integrity Unit
Money Laundering and Asset Recovery Section
1400 New York Ave., NW
Washington, DC 20005
(202) 616-2595
